Appellate Case: 22-3116     Document: 010110748479         Date Filed: 10/04/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                             October 4, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  DAVID A. YARBROUGH,

        Petitioner - Appellant,

  v.                                                           No. 22-3116
                                                      (D.C. No. 5:21-CV-03196-JWL)
  DON LANGFORD, Warden, Ellsworth                                (D. Kan.)
  Correctional Facility,

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MATHESON, KELLY, and ROSSMAN, Circuit Judges.
                   _________________________________

        David A. Yarbrough, a Kansas state prisoner proceeding pro se, seeks a certificate

 of appealability (“COA”) to challenge the district court’s denial of his 28 U.S.C. § 2254

 application for a writ of habeas corpus. See 28 U.S.C. § 2253(c)(1)(A) (requiring a COA

 to appeal “the final order in a habeas corpus proceeding in which the detention

 complained of arises out of process issued by a State court”). Exercising jurisdiction




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-3116     Document: 010110748479        Date Filed: 10/04/2022       Page: 2



 under 28 U.S.C. §§ 1291 and 2253(a), we deny his request for a COA and dismiss this

 matter.1

                                   I. BACKGROUND

        A jury convicted Mr. Yarbrough of rape (three counts), aggravated indecent

 liberties with a child (four counts), and aggravated criminal sodomy (eight counts). He is

 serving a sentence of life in prison on each count, with two counts running consecutively

 and the remaining counts running concurrently. His convictions and sentence were

 affirmed on direct appeal. See State v. Yarbrough, 303 P.3d 727, 2013 WL 3791793

 (Kan. Ct. App. 2013) (unpublished), rev. denied (Kan. Feb. 18, 2014), cert. denied,

 574 U.S. 836 (2014). His motions for state habeas relief were denied. See Yarbrough v.

 State, 472 P.3d 132, 2020 WL 5740891 (Kan. Ct. App. 2020) (unpublished), rev. denied

 (Kan. Aug. 10, 2021).

        Mr. Yarbrough applied for habeas relief under 28 U.S.C. § 2254 in federal district

 court, asserting six grounds. The district court dismissed four of them as procedurally

 barred, denied relief on the remaining two grounds, declined to issue a COA, and entered

 judgment denying the § 2254 petition. He has applied to this court for a COA.




        1
          Because Mr. Yarbrough appears pro se, “we liberally construe his filings, but we
 will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).

                                                 2
Appellate Case: 22-3116     Document: 010110748479         Date Filed: 10/04/2022       Page: 3



                                     II. DISCUSSION

                                   A. COA and AEDPA

        Mr. Yarbrough must obtain a COA for this court to review the district court’s

 denial of his § 2254 application. See 28 U.S.C. § 2253(c)(1)(A). To do so, he must make

 “a substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). For

 claims denied on the merits, Mr. Yarbrough “must demonstrate that reasonable jurists

 would find the district court’s assessment of the constitutional claims debatable or

 wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        Our consideration of Mr. Yarbrough’s request for a COA must account for the

 Antiterrorism and Effective Death Penalty Act (“AEDPA”), which requires “deferential

 treatment of state court decisions.” Dockins v. Hines, 374 F.3d 935, 938 (10th Cir.

 2004); accord Davis v. McCollum, 798 F.3d 1317, 1319 (10th Cir. 2015). Under

 AEDPA, when a state court has adjudicated the merits of a claim, a federal district court

 cannot grant habeas relief on that claim unless the state court’s decision “was contrary to,

 or involved an unreasonable application of, clearly established Federal law, as

 determined by the Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1), or “was

 based on an unreasonable determination of the facts in light of the evidence presented in

 the State court proceeding,” id. § 2254(d)(2). When the district court has denied § 2254

 habeas relief on the merits, we must determine as part of our COA analysis whether

 reasonable jurists could debate the court’s decision in light of AEDPA deference to the

 state court. See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).



                                                  3
Appellate Case: 22-3116       Document: 010110748479         Date Filed: 10/04/2022     Page: 4



                               B. Additional Procedural History

        As noted, the district court addressed two grounds on the merits. The first ground

 included four issues.2 Mr. Yarbrough does not ask this court for a COA on any of those

 issues. The second ground alleged: “Petitioner’s incompetency claim was denied by

 state courts which violated his United States Constitutional and Due Process Rights.”

 ROA, Vol. 1 at 50. We focus here on that ground.

        In the state habeas proceedings, the Kansas courts rejected Mr. Yarborough’s

 claims that the trial court should have conducted a competency hearing and that he was

 incompetent to stand trial. See Yarbrough, 2020 WL 5740891, at *3-8. The Kansas

 Court of Appeals (“KCA”) found no error in the trial court’s failure to hold a competency

 hearing, noting that Mr. Yarbrough had not raised the competency issue during trial and

 that the trial court had no reason to question his competency. See id. at *4-5. It also

 found no error in the state district court’s finding on habeas review that Mr. Yarbrough

 had not shown he was incompetent. See id. at *5-7; see also Medina v. California, 505


        2
            In his § 2254 application, Mr. Yarborough stated these issues as follows:

                 Prosecutor committed misconduct during voir dire and the
                 district court erred in denying his motion for a mistrial based
                 on prejudice in the Jury Pool. The district court erred in
                 denying petitioner’s motion for new trial based on ineffective
                 assistance of counsel. Also, District Court denied petitioner’s
                 motion for a downward dispositional departure and erred in
                 sentencing him to life imprisonment with parole eligibility
                 after a mandatory minimum of 25 yrs rather than a mandatory
                 minimum of 20 years, which violated his U.S. Constitutional
                 Rights and Due Process Rights.

        ROA, Vol. 1 at 9.
                                                   4
Appellate Case: 22-3116      Document: 010110748479          Date Filed: 10/04/2022       Page: 5



 U.S. 437, 449 (1992) (approving placing the burden on the defendant to demonstrate

 incompetence by a preponderance of the evidence). The KCA said that, although an

 expert witness testified in the state habeas proceedings about Mr. Yarbrough’s low IQ,

 the expert could not offer an opinion as to competence, and Mr. Yarbrough had failed to

 offer other evidence concerning competency. See id. at *5. Finally, the KCA reviewed

 Mr. Yarbrough’s trial testimony and conduct in post-trial proceedings and found no basis

 to question his competency. See id. at *7. It also rejected Mr. Yarbrough’s claim that his

 trial counsel had rendered ineffective assistance by failing to raise the competency issue.

 See id. at *7-8.

        On § 2254 review, the federal district court said Mr. Yarbrough failed to provide

 any basis to find the state courts’ decisions on the competency issues were unreasonable.

 ROA, Vol. 5 at 16. It also said that, “[t]o the extent petitioner asserts [an ineffective

 assistance of counsel] claim here, the claim is denied, as the state courts reasonably

 determined that there had been no basis to question petitioner’s competency, and

 petitioner cannot establish the requisite prejudice in the absence of evidence that he was

 in fact incompetent.” Id. at 16 n.3.

                                         C. Analysis

        None of the four issues Mr. Yarbrough lists in his brief to this court merits a COA.

    Failure to Order a Competency Evaluation

        Mr. Yarbrough argues the state district court should have ordered a competency

 evaluation. He contends that expert testimony at the state habeas evidentiary hearing

 about his “low IQ and intellectual ability, while not enough to make a finding of

                                                   5
Appellate Case: 22-3116     Document: 010110748479          Date Filed: 10/04/2022      Page: 6



 incompetency, was enough to put the court on notice that Yarbrough’s due process rights

 may have been violated and warranted further investigation.” Aplt. Br. at 2. But there

 was no such testimony presented during pretrial or trial proceedings. The KCA found

 that Mr. Yarbrough had not raised the issue during trial and that the district court had no

 reason to believe he was incompetent. See Yarbrough, 2020 WL 5740891, at *4-5. In

 his request for a COA, Mr. Yarbrough has not shown that the KCA’s decision was

 contrary to or an unreasonable application of clearly established Supreme Court law or an

 unreasonable determination of fact, nor has he shown that reasonable jurists would debate

 the district court’s denial of habeas relief. We thus deny a COA on his competency issue.

    Ineffective Assistance of State Habeas Counsel

        Mr. Yarborough argues that his state habeas counsel was ineffective because he

 (1) failed to find a properly trained and qualified expert on competency, (2) was on notice

 of competency concerns from the low IQ test result, and (3) failed to call trial counsel at

 the state habeas evidentiary hearing. He did not present this issue to the KCA or the

 federal district court. We decline to address an issue raised for the first time here. See

 Rojem v. Gibson, 245 F.3d 1130, 1141 (10th Cir. 2001) (declining to consider argument

 raised for the first time on appeal from denial of federal habeas petition). Also, there is

 no federal constitutional right to counsel in state or federal collateral proceedings. See

 Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). “Consequently, a petitioner cannot

 claim constitutionally ineffective assistance of counsel in such proceedings.” Coleman v.

 Thompson, 501 U.S. 722, 752 (1991); accord Wainwright v. Torna, 455 U.S. 586, 587-88

 (1982). This principle is codified in AEDPA: “The ineffectiveness or incompetence of

                                                  6
Appellate Case: 22-3116     Document: 010110748479          Date Filed: 10/04/2022     Page: 7



 counsel during Federal or State collateral post-conviction proceedings shall not be a

 ground for relief in a proceeding arising under section 2254.” 28 U.S.C.A. § 2254(i).3

 We thus deny a COA on this issue.

    Failure to Appoint Counsel Sua Sponte

        Mr. Yarbrough posits “[t]he Distric[t] Court of Kansas failed to appoint counsel,

 sua sponte,” having been “put on notice regarding Yarbrough’s disability . . . .” Aplt. Br.

 at 3. But he was represented at trial, and as the federal district court noted, he proceeded

 both pro se and through appointed counsel on his multiple motions for state habeas relief.

 See ROA, Vol. 5 at 2. Indeed, the record shows that Mr. Yarbrough had the benefit of

 appointed counsel for much of his state habeas proceedings, including for the evidentiary

 hearing. See ROA, Vol. 2 at 152 et seq. Apart from failing to specify at what point the

 court should have sua sponte appointed counsel, Mr. Yarbrough did not raise this issue

 before the KCA or the federal district court. And again, he had no federal constitutional

 right to counsel on state habeas review. See supra. We therefore decline to grant a COA.

    Request for Sua Sponte Action

        Mr. Yarbrough’s fourth issue generally asks this court to protect the due process

 rights of individuals with mental health and capacity challenges. Aplt. Br. at 3. We

 appreciate his presentation, but it does not entitle him to a COA.



        3
          In Martinez v. Ryan, 566 U.S. 1 (2012), the Supreme Court held that ineffective
 assistance of state postconviction counsel may be “cause” to forgive procedural default of
 an ineffective-assistance-of-trial-counsel claim, id. at 17. Mr. Yarbrough does not make
 a Martinez argument here.

                                                  7
Appellate Case: 22-3116   Document: 010110748479      Date Filed: 10/04/2022   Page: 8



                                III. CONCLUSION

       We deny a COA and dismiss this matter.


                                          Entered for the Court


                                          Scott M. Matheson, Jr.
                                          Circuit Judge




                                                8